726 S.E.2d 180 (2012)
STATE
v.
Samuel COVINGTON.
No. 232P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Samuel Covington, Swan Quarter, for Covington, Samuel.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 23rd of May 2012 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 13th of June 2012."